Citation Nr: 1131074	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-07 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 1996 and from March 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2007, a statement of the case was issued in January 2008, and a substantive appeal was received in March 2008.

Although a Board hearing was requested on the Veteran's VA Form 9, the Veteran failed to report for his scheduled August 2010 hearing.

The Board also notes that the Veteran's April 2006 claim specifically states that he is seeking entitlement to service connection for mild chronic obstructive pulmonary disease (COPD).  Although a claimant may describe only a particular disability in a service connection claim, the claim should not necessarily be limited to that disability.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The United States Court of Appeals for Veterans Claims' has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore described the underlying issue generally as one of entitlement to service connection for a respiratory disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a respiratory disability, specifically including COPD.

VA treatment records document that the Veteran was underwent a pulmonary function test in July 2006.  It was determined that the Veteran had acceptable test results, with airflow in normal limits, and consistent truncation of the inspiratory flow loop suggestive of an upper airway process.  A preliminary pulmonary function consultation report from September 2008 documents that FEV1 was mildly depressed, but FEV1/FVC was normal, and there was no appreciable improvement with bronchodilator (and in fact worsened).  Significantly, the Veteran was assessed with very minimal obstructive airway disease.  

The Board notes that the Veteran's claim of entitlement to service connection for COPD was denied in the February 2007 RO rating decision and the January 2008 statement of the case because there was no diagnosis of COPD.  However, the question of whether the diagnosed minimal obstructive airway disease should be addressed.  Therefore, the Board finds that obtaining an additional medical opinion would be beneficial in order to determine whether the Veteran has a current respiratory disability (however diagnosed), and, if so, whether that disability is related to his active duty service.

Lastly, in light of the need to return the case for other development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the VA Eastern Colorado Health Care System, specifically including the Colorado Springs Community Based Outpatient Clinic, since May 2009.

2.  Then, after obtaining the requested VA treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed respiratory disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all respiratory disabilities found to be present.  As to each respiratory disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that such respiratory disability was manifested during or is causally related to the Veteran's active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that an adequate opinion with rationale has been offered.

4.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated.  Each current chronic respiratory disability diagnosed on VA examination should be addressed.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


